This cause comes on to be heard upon the motion to dismiss filed by the defendants in error upon, among others, the following ground:
"That the case-made attached to said petition in error was not served upon defendant in error nor settled and signed by said trial court within three days after the rendition of the rulings and order from which said appeal is sought to be perfected, nor within any extension of time granted by the trial court. That said case-made was not settled and signed by said trial court within six months after the making and the entry of the rulings and orders of said trial court, from which rulings and orders said plaintiff in error seeks to appeal."
The appeal must be dismissed upon the grounds stated.
All the Justices concur.